DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Basaganas (EP1103479).
With respect to claim 1, Basaganas discloses a support (Figs. 4 and 5) for volatile substance-diffusing wicks, comprising a housing (1) for placing a volatile substance-diffusing wick (11), wherein said housing is formed by a plurality of elastic extensions (9) defining a funnel shape (Figs. 4), wherein the plurality of elastic extensions are spaced from one another by one or more slots (7), and the funnel shape defined by the plurality of elastic extensions extends along the entire lengths of the one or more slots (See Fig. 5 with additional annotations below).
Alternatively, Basaganas’ plurality of elastic extensions does not perfectly defining a funnel shape (as expected by the Applicant), however, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. In the instant case, it is clear that, especially the lower portion of the housing where sectors 9 and projections 12 are tapering radially inward forming a funnel shape. Unfortunately, Figure 4 shows a section cut across the slits 7. If a section of drawing is cut across the middle of sectors 9, then the funnel shape would be more visible. Nevertheless, it is the Examiner’s position that Basaganas discloses the claim limitation. Furthermore, Page 3, right col. Line 53-58 of Basaganas discloses the one-way insertion of the wick into the housing, a change in shape would not change the operating principle of the Basaganas’ invention. 
With respect to claim 2, Basaganas discloses the support further comprising at least one holding element (walls with 3 and 4) for holding the support on a container.
With respect to claim 3, Basaganas discloses wherein said plurality of elastic extensions are spaced from one another by one or more slots (slits 7).
With respect to claim 4, Basaganas discloses wherein said at least one holding element comprises a plurality of legs (lower projections of 4 are separated by slits 7. Fig. 5), each with a protrusion (3 and 4) at a distal end.
With respect to claim 5, Basaganas discloses wherein each elastic extension has a trapezoidal shape (See Fig. 5 with additional annotations below).
With respect to claim 6, Basaganas discloses the support further comprising a circumferential flange (2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basaganas in view of Xenakis et al. (US 3,028,100).
With respect to claim 7, Basaganas discloses the support except for wherein said housing is made of an elastic plastic material.
However, Xenakis et al. teach a support (16. Figs. 1-8) for volatile substance-diffusing wicks, comprising a housing (body of 16) for placing a volatile substance-diffusing wick (14), wherein said housing is made of an elastic plastic material (col. 2, line 14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of said housing being made of an elastic plastic material, as taught by Xenakis et al., to Basaganas’ housing, in order to close engagement with the container neck (Col. 2, lines 39-44). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design an elastic plastic housing in order to provide a close engagement with the container.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    411
    624
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive. The Applicant argues that Basaganas fails to disclose a “funnel shape.” The Examiner respectfully disagrees. In addition to the alternative 35 U.S.C. 103 rejection/explanations on claim 1 above, it is important to understand what is and is not a “funnel shape.” Clearly, in view of the claim as a whole, “funnel shape” is not a “funnel.” “Funnel shape” is actually broader than a “funnel.” In the above rejection, the terms “funnel shape” have been interpreted by the Examiner as something that looks like a “funnel.” As shown in Figure 5 with additional annotations above, the area in rectangle looks like a funnel, especially the bottom portion where the sectors 9 and projections 12 are tapering radially inward forming a funnel shape. The Applicant also argues that Basaganas fails to disclose “the funnel shape defined by the plurality of elastic extensions extends along the entire lengths of the one or more slots. The Examiner respectfully disagrees. As shown above, the entirety of the funnel shape is defined by the plurality of elastic extensions (9) and extends along the entire lengths of the one or more slots (slits 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 10, 2022